EXHIBIT 10.1

AMENDED AND RESTATED CONSULTING AGREEMENT

This Amended and Restated Consulting Agreement (“Restated Agreement”) is entered
into as of this 26th day of April, 2007, but effective as of the 1st day of
February, 2007, between the Federal Home Loan Bank of Atlanta (“FHLBA”) and PEAC
Ventures, Inc. (“PEAC”). It amends and restates in its entirety that certain
Consulting Agreement dated December 1, 2006 between FHLBA and PEAC (“Original
Agreement”). For good and valuable consideration, FHLBA and PEAC hereby agree as
follows:

 

1. Engagement as Consultant

Subject to the terms and conditions of this Restated Agreement, FHLBA hereby
engages PEAC as a consultant to the Board of Directors to perform the services
set forth herein, and PEAC hereby accepts such engagement. PEAC’s relationship
with FHLBA will be strictly that of an independent contractor. Nothing in this
Restated Agreement should be construed to create a partnership, joint venture,
employer-employee relationship, or promise of any future employment by FHLBA or
any affiliate thereof, including as to William H. Ott, Jr., a PEAC employee.
PEAC is not the agent of FHLBA and is not authorized to make any representation,
contract, or commitment on behalf of FHLBA except as specifically authorized by
this Restated Agreement. PEAC and its affiliates, including Mr. Ott, will not be
entitled to any of the benefits or forms of compensation which FHLBA may make
available to its employees, including but not limited to compensation, bonuses,
insurance, profit-sharing or retirement benefits, vacation benefits, sick leave,
or social security or worker’s compensation benefits.

 

2. Scope of Services

FHLBA hereby retains PEAC’s services as a special consultant to the Board of
Directors of FHLBA (the “Board”). Effective as of February 1, 2007, William H.
Ott, Jr., as president of PEAC, shall serve and advise the Board by performing
such of the usual and customary duties of president and chief executive officer
of FHLBA as may be requested by the Board while the Board conducts a search to
identify a permanent president and chief executive officer, and until such
permanent president and chief executive officer is serving in such capacity (the
“Services”). After a permanent president and chief executive officer is serving
in such capacity, Mr. Ott will continue to serve and advise the Board, in its
discretion, during any appropriate transition period to be mutually agreed upon
by the parties. Mr. Ott will report directly to the Chairman of the Board.
During the term of this Restated Agreement, Mr. Ott shall devote as much of his
productive time, energy and abilities to the performance of the required
services hereunder as is necessary, and agreeable to FHLBA, to perform the
required services in a timely and productive manner. The parties further expect
that Mr. Ott will conduct most of the Services onsite at the principal office of
FHLBA, although some work will be conducted at PEAC’s offices or offsite.
Subject to Section 6 of this Restated Agreement and the Non-Disclosure and
Confidentiality Agreement dated December 1, 2006 between FHLBA and PEAC (the
“Confidentiality Agreement”), PEAC is free to perform services for other parties
while performing services for FHLBA. PEAC and Mr. Ott agree to behave in a
responsible and professional manner at all times while performing services under
this Restated Agreement.

 

3. Compensation

FHLBA shall pay PEAC an hourly consulting fee in the amount of $625.00 for time
actually spent on FHLBA business. Commuting time to FHLBA offices will not be
compensated. Travel time to other locations reasonably necessary for the conduct
of the Services will be paid at a rate of $312.50

 

- 1 -



--------------------------------------------------------------------------------

per hour. PEAC will send FHLBA an invoice twice a month covering periods from
the 1st to the 15th and from the 16th to the last days of the month for review
and approval which shall set forth in reasonable detail the services performed
and the hours spent. FHLBA shall pay the invoice within two weeks after receipt.
PEAC understands and agrees that, as an independent contractor, it is solely
responsible for all taxes and other costs and expenses attributable to the
compensation payable to and Services provided by PEAC under this Restated
Agreement. PEAC understands and agrees that it is obligated to pay federal,
state and local income tax, if any, due on any monies paid to PEAC pursuant to
this Restated Agreement, and PEAC represents that it has taken and will take any
and all actions required to comply with all applicable federal, state and local
laws pertaining to the same.

 

4. Equipment and Expenses

FHLBA shall reimburse PEAC for reasonable expenses incurred by PEAC in the
performance of its duties hereunder within 30 days of receipt of reasonably
documented invoices therefore; provided, however, that any such expense
exceeding $1,000.00 must be approved by the Chairman of the Board in advance.

FHLBA agrees to supply PEAC with the equipment and support reasonably necessary
to function in its capacity under this Restated Agreement, including office
space at FHLBA’s principal office and access to facsimile, telephone, computer
and internet services at such location.

 

5. Representations of PEAC

PEAC represents that it operates its own business enterprise and has control
over the means of providing the services identified herein. PEAC agrees to
accept exclusive liability for complying with all applicable state and federal
laws governing self-employed individuals and employers, including but not
limited to obligations such as payment and withholding of taxes, social
security, disability, workers’ compensation insurance, and other contributions
based on fees paid to PEAC, its agents or employees under this Restated
Agreement. PEAC agrees to provide to FHLBA a certificate of workers’
compensation insurance or a certificate of exemption. FHLBA shall not be
responsible for PEAC’s acts or the acts of any employees of PEAC while
performing the services whether on FHLBA premises or elsewhere.

PEAC commits to perform the Services in a competent and efficient manner using
its best efforts to accomplish the objectives of FHLBA. PEAC agrees to perform
all Services described in the Restated Agreement in strict compliance with any
and all applicable federal, state, and local laws, regulations and guidelines
and in accordance with any other relevant professional or other standards. When
on FHLBA premises, PEAC shall comply with FHLBA policies with respect to conduct
of visitors.

 

6. Conflicts of Interest

PEAC represents that it has advised FHLBA in writing prior to the date of
signing this Restated Agreement of any relationship with any third parties,
including members and competitors of FHLBA, or other legal obstacles that would
present a conflict of interest with the Services or which would prevent PEAC
from carrying out the terms of this Restated Agreement. PEAC affirms that it
shall advise FHLBA of any such relationships or legal obstacles that might be
proposed during the term of this Restated Agreement. In such event, FHLBA shall
have the option to terminate this Restated Agreement without further liability
to PEAC other than the obligation to pay for Services actually rendered as of
the date of such termination. PEAC further agrees to refrain from making any
recommendations or taking any actions that would elevate its interests, or the
interests of any affiliate or client, over the interests of FHLBA.

 

- 2 -



--------------------------------------------------------------------------------

FHLBA acknowledges that Mr. Ott is a member of the Board of Directors of E*Trade
Bank, an institution that is a member of FHLBA, and owns, or may own, securities
in the parent corporation of such institution. FHLBA agrees that Mr. Ott may
remain a director of E*Trade Bank, may continue to receive compensation for such
services and may continue to own securities in the parent corporation of such
institution.

 

7. Term and Termination

(a) The term of this Restated Agreement will begin on the date hereof, and will
continue until November 30, 2007, unless earlier terminated as provided for
herein (the “Term”). Upon the written, mutual agreement of the parties hereto,
the Term may be extended an additional six months. On or before May 30, 2007,
and every three months thereafter, the parties will review and mutually agree
upon an appropriate time commitment for PEAC and the expected Services to be
provided during the remainder of the Term.

(b) FHLBA may terminate this Restated Agreement at any time prior to the end of
the Term with or without “Cause” by giving written notice to PEAC. If this
Restated Agreement is terminated by FHLBA for “Cause,” FHLBA shall have no
continuing financial obligation to PEAC other than (i) to pay for Services
actually performed by PEAC as of the date of notice; and (ii) to reimburse PEAC
for any reasonable expenses incurred by PEAC in accordance with the provisions
of this Restated Agreement governing such expenses, as of the date of such
notice (collectively, the “Accrued Obligations”). For purposes of this Restated
Agreement, “Cause” means: (i) a termination directed, ordered or otherwise
required by the Federal Housing Finance Board; (ii) PEAC or Mr. Ott engaging in
conduct that would preclude it or him from participating in the affairs of any
insured financial institution or a Federal Home Loan Bank under provisions of
applicable law; (iii) PEAC or Mr. Ott’s engaging in conduct that constitutes a
breach of fiduciary duty, a felony or other criminal misconduct that would
constitute a felony under applicable law; and (iv) PEAC or Mr. Ott’s breach of
this Restated Agreement or the Confidentiality Agreement.

(c) If this Restated Agreement is terminated by FHLBA other than for Cause,
FHLBA will pay to PEAC, in addition to the Accrued Obligations, an amount equal
to two times the compensation due and owing for the thirty days immediately
preceding the date of termination, but not less than $120,000. For the purposes
of clarity, if PEAC is owed $25,000 for services rendered during the thirty days
immediately prior to the date of termination, FHLBA shall pay (i) the $25,000
due and owing, and (ii) $120,000 as a termination fee.

(d) PEAC may terminate this Restated Agreement at any time prior to the end of
the Term for any reason by giving written notice to FHLBA. If PEAC terminates
this Restated Agreement, or if the Restated Agreement is not renewed at the end
of the Term, FHLBA shall have no continuing financial obligation to PEAC other
than to pay the Accrued Obligations.

 

8. Right of Review

During the term of this Restated Agreement and for a period of one year after
its expiration or termination, FHLBA and/or its representatives at reasonable
times, and upon reasonable notice to PEAC, shall have the right to review all
contracts, correspondence, books, accounts, files, and records of PEAC which
pertain in any manner to performance of this Restated Agreement and services
rendered hereunder and the charges therefore.

 

- 3 -



--------------------------------------------------------------------------------

9. Indemnification

(a) Subject to the limitations in paragraph (b) below, PEAC shall defend,
indemnify, and hold harmless FHLBA from and against all liabilities, claims,
losses, costs, fines, expenses, penalties and damages of any type (including
attorneys’ fees and costs) arising out of or in any way related to actions taken
(or failed to be taken) by PEAC that are determined to be grossly negligent or
intentionally reckless or with willful disregard to the consequences to FHLBA or
other parties, including, but not limited to, PEAC’s provision of services to
FHLBA under this Restated Agreement. PEAC also agrees that FHLBA may select
counsel of its choice in the event of any claim or action, any threatened claim
or threatened action, or lawsuit or threatened lawsuit against it, its
directors, officers or its employees in connection with any matter for which
indemnification is provided by PEAC hereunder. To the extent that the claim or
action, or threatened claim or action, or lawsuit or threatened lawsuit is
subject to the provisions of this paragraph (a), PEAC further agrees to pay the
reasonable fees and expenses of such counsel for FHLB within 30 days of the date
FHLB or its counsel submits any request for reimbursement of fees and/or
expenses.

(b) Notwithstanding the provisions of paragraph (a) above, in the event that it
is determined by a court of competent jurisdiction that the actions PEAC has
taken or failed to take were as a result of a breach of the obligations of FHLBA
to PEAC under this Restated Agreement, no indemnification shall be provided
hereunder, and to the extent PEAC has advanced or made payments hereunder, FHLBA
shall reimburse them on request.

 

  (c) (i) FHLBA shall likewise defend, indemnify, and hold harmless PEAC and
Mr. Ott from and against all liabilities, claims, losses, costs, fines,
expenses, penalties and damages of any type (including attorneys’ fees and
costs) arising out of or in any way related to actions FHLBA has taken (or has
failed to take), or PEAC or Mr. Ott has taken (or has failed to take) on FHLBA’s
behalf, including but not limited to (subject to the limitation in paragraph
(d) below) as to matters about which PEAC and its employees have advised the
FHLBA and specifically including any and all claims of negligence, third party
interference with contract, intentional infliction of emotional distress,
negligent infliction of emotional distress, wrongful dismissal, sexual
harassment, all claims pertaining to employment actions, and the obligations of
FHLBA to PEAC under this Restated Agreement.

(ii) In the event there is a any claim or action, any threatened claim or
threatened action, or lawsuit or threatened lawsuit (a “Claim”) against PEAC or
Mr. Ott individually, not naming any other directors or officers of FHLBA
(regardless of whether or not FHLBA is named), based upon PEAC’s or Mr. Ott’s
actions pursuant to this Restated Agreement, FHLBA agrees that PEAC may select
counsel of its choice in the event of any Claim against it or its employees
including William H. Ott, Jr. in connection with services that PEAC has supplied
pursuant to this Restated Agreement. To the extent that the Claim is subject to
the provisions of this paragraph (c)(ii), FHLBA further agrees to pay the
reasonable fees and expenses of such counsel for PEAC within 30 days of the date
PEAC or counsel for PEAC submits any request for reimbursement of fees and/or
expenses.

(iii) In the event there is a Claim against PEAC or Mr. Ott in which other
directors or officers are named, based upon PEAC’s or Ott’s actions pursuant to
this Restated Agreement, PEAC and Mr. Ott shall be entitled to the rights,
benefits and obligations set forth in Exhibit A hereto.

(d) Notwithstanding the provisions of paragraph (c) above, in the event that it
is determined by a court of competent jurisdiction that the actions FHLBA has
taken or failed to take were as a

 

- 4 -



--------------------------------------------------------------------------------

result of advice of PEAC or its employees, including Mr. Ott, to FHLBA, and
either (i) such advice was grossly negligent, intentionally reckless, part of a
pattern of misconduct, or with willful disregard to the consequences to FHLBA or
(ii) such advice represented ultra vires actions beyond the scope express and
implied authorities of the president and CEO of FHLBA, no indemnification shall
be provided hereunder, and to the extent FHLBA has advanced or made payments
hereunder, PEAC shall reimburse them on request. Further, FHLBA shall not be
obligated to make, provide or reimburse any payments to PEAC or Mr. Ott under
the indemnification above to the extent that PEAC or Mr. Ott has admitted or
assumed any liability, entered into any settlement agreement, stipulated to any
judgment or incurred any fees or expenses associated with the defense of any
claim, without the express written consent of FHLBA, which consent of FHLBA
shall not be unreasonably withheld, conditioned or delayed.

(e) It is the express intent of FHLBA that Mr. Ott be an “Executive” and thus an
“Insured Person” solely for the purpose of claims covered by paragraph 9(c)(iii)
and FHLBA’s insurance policies covering directors and officers and for no other
purposes, and that such insurance be available to him to the extent provided
therein. Nothing contained in this paragraph or this Restated Agreement shall
cause Mr. Ott to be considered an employee of FHLBA.

(f) The indemnifications provided herein expressly include, but are not limited
to, any fines or penalties imposed by the Department of Labor, the Internal
Revenue Service, or any other local, state or federal governmental agency, to
the extent FHLBA is permitted to reimburse such fines or penalties under
applicable law.

 

10. Assignment

No assignment by PEAC of this Restated Agreement or any of its rights, duties or
obligations hereunder, shall be binding on FHLBA without FHLBA’s prior written
consent.

 

11. Entire Agreement

Other than the Non-Disclosure and Confidentiality Agreement dated December 1,
2006, this Restated Agreement contains the entire agreement of the parties
relating to the provision of Services, and it supersedes all prior agreements
and understandings between the parties related to this subject matter, including
(i) the letter from Mr. Ott to FHLBA dated November 2, 2006, (ii) the
Non-Disclosure and Confidentiality Agreement signed by Mr. Ott on November 29,
2006, and (iii) the Original Agreement.

 

12. No Alteration, Change or Amendment Without Signed Writing

This Restated Agreement may not be altered, changed or amended except by a
writing signed by each of the parties hereto.

 

13. Waiver

The waiver by FHLBA of a breach of any provision of this Restated Agreement by
PEAC shall not operate or be construed as a waiver of any subsequent similar or
other breach by PEAC.

 

14. Specific Performance/Injunctive Relief

In the event of the actual or threatened breach by a party to this Restated
Agreement of any of the terms or paragraphs of this Restated Agreement, the
other party shall have the right to specific performance and injunctive relief.
The rights granted by this paragraph14 are in addition to all other remedies and
rights available at law or in equity.

 

- 5 -



--------------------------------------------------------------------------------

15. Governing Law

This Restated Agreement shall be construed according to the laws of Georgia.

 

16. Jurisdiction and Venue

Any proceedings or actions commenced hereunder shall be brought exclusively in
any state or federal court within Fulton County, Georgia.

 

17. Execution in Counterparts

This Restated Agreement may be executed in any number of counterparts, each of
which, when executed, shall be deemed to be an original and all of which
together shall constitute one and the same document.

 

18. Acknowledgement of Opportunity to Review and Rules of Construction

The parties acknowledge that they have had an opportunity to review each and
every provision contained in this Restated Agreement and to submit the same to
legal counsel for review and comment. Based on the foregoing, the parties agree
that any rule of construction that a contract be construed against the drafter
will not be applied in the interpretation and construction of this Restated
Agreement.

 

19. Severability

The invalidity or unenforceability of any provisions of this Restated Agreement,
whether in whole or in part, shall not in any way affect the validity and/or
enforceability of any other provision of this Restated Agreement. Any invalid or
unenforceable provision shall be deemed severable to the extent of any such
invalidity or unenforceability.

 

20. Third Party Beneficiaries

There are no third party beneficiaries of this Restated Agreement, and no party
other than FHLBA and PEAC shall have any legal rights hereunder.

 

21. Limitation of Liability

IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INDIRECT, SPECIAL,
INCIDENTAL, EXEMPLARY, MULTIPLE, PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY KIND,
WHETHER BASED ON CONTRACT, TORT (INCLUDING NEGLIGENCE), WARRANTY, GUARANTEE,
PRODUCT LIABILITY OR STRICT LIABILITY OR ANY OTHER LEGAL OR EQUITABLE GROUNDS,
EVEN IF SUCH PARTY HAS BEEN ADVISED IN ADVANCE OF THE POSSIBILITY OF SUCH
DAMAGES. IN NO EVENT WILL A PARTY BE LIABLE TO THE OTHER FOR ANY REPRESENTATION
OR WARRANTY MADE TO ANY THIRD PARTY BY THE OTHER PARTY.

 

- 6 -



--------------------------------------------------------------------------------

22. Notices

Any and all notices referred to herein shall be in writing and shall be deemed
to have been given when personally delivered or when mailed, registered or
certified mail, postage prepaid, to the following addresses:

 

To FHLBA:    And to Attn: Chairman of the Board    Scott C. Harvard Federal Home
Loan Bank of Atlanta    President/CEO 1475 Peachtree Street,    Shore Bank
Atlanta, GA 30309    P. O. Box 920    25020 Shore Parkway    Onley, Virginia
23418

With a copy to:

John L. Douglas

Alston & Bird LLP

1201 W. Peachtree Street, Suite 4000

Atlanta, GA 30309-3424

To PEAC:

Attn: William H. Ott, Jr.

9925 Haynes Bridge Road

Suite 200-232

Alpharetta, GA 30022

To Mr. Ott:

William H. Ott, Jr.

9925 Haynes Bridge Road

Suite 200-232

Alpharetta, GA 30022

[Signatures appear on following page.]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Restated Agreement to be
executed by their duly authorized representatives.

 

FEDERAL HOME LOAN BANK OF ATLANTA By:   /s/ Scott C. Harvard Name:   Scott C.
Harvard Title:   Chairman Date:   April 27, 2007 PEAC VENTURES, INC. By:   /s/
William H. Ott, Jr. Name:   William H. Ott, Jr. Title:   President Date:  
April 26, 2007

 

- 8 -



--------------------------------------------------------------------------------

EXHIBIT A

 

1. GENERAL INDEMNITY. Subject to the provisions of Section 4 and Section 5
hereof, the FHLBA shall defend, hold harmless and indemnify PEAC and Mr. Ott to
the fullest extent permitted by the laws of the State of Georgia and, to the
extent not inconsistent therewith, federal laws (including without limitation
the Federal Home Loan FHLBA Act), as currently in effect or as they may
hereafter be amended.

 

2. INSURANCE POLICIES.

 

  (a) In the reasonable business judgment of the Board of Directors, the FHLBA
may purchase and maintain, for its own benefit and for the benefit of PEAC and
Mr. Ott, one or more valid, binding and enforceable policy or policies of D&O
Insurance.

 

  (b) In the reasonable business judgment of the Board of Directors, but without
limiting the full discretion of the Board of Directors to create or not create a
fund or to otherwise secure or not secure the FHLBA’s obligations under this
Agreement, the Board of Directors may create a fund of any nature, which may,
but need not, be irrevocable or under the control of a trustee, or otherwise
secure or insure in any manner its obligations to indemnify and advance expenses
to PEAC and Mr. Ott and to other officers and directors of the FHLBA, whether
arising under or pursuant to this Agreement or any similar agreement or
otherwise. PEAC and Mr. Ott shall be intended beneficiaries of any such fund or
arrangement.

 

3.

ADDITIONAL INDEMNITY. Subject to the provisions of Section 4 and Section 5
hereof, and in addition to the indemnity provided in Section 1 hereof, the FHLBA
shall defend, hold harmless and indemnify PEAC and Mr. Ott in any threatened,
pending or completed action, suit or proceeding, whether formal or informal and
whether civil, criminal, administrative, arbitrative or investigative (any of
the foregoing being a “Proceeding”), by reason of the fact that he is or was
acting in the capacity of chief executive officer of FHLBA, or is or was serving
at the request of the FHLBA as a director, officer, partner, trustee, employee
or agent of another foreign or domestic corporation, partnership, joint venture,
trust, employee benefit plan or other entity or as a member of any committee or
council, from and against all costs, liabilities, obligations, expenses
(including attorneys’ fees), judgments, fines (including an excise tax assessed
with respect to an employee benefit plan) and amounts paid in settlement
actually and reasonably incurred by him in connection with such Proceeding, if
PEAC and Mr. Ott conducted itself or himself in good faith and reasonably
believed (a) in the case of conduct in his capacity as consultant to the FHLBA
or Mr. Ott’s service as interim chief executive officer as provided herein, that
such conduct was in the best interests of the FHLBA and that his conduct was
within the scope of his duties as an officer or director of the FHLBA, (b) in
the case of conduct while serving at the request of the FHLBA as a director,
officer, partner, trustee, employee or agent of another foreign or domestic
corporation, partnership, joint venture, trust, employee benefit plan or other
entity or as a member of any committee or council, that such conduct was at
least not opposed to the best interests of the FHLBA, and (c) in the case of any
Proceeding that is a threatened, pending or completed criminal action, that such
conduct was lawful. The termination of any Proceeding by judgment, order,
settlement, conviction or upon a plea

 

- 9 -



--------------------------------------------------------------------------------

 

of nolo contendere or its equivalent shall not, of itself, create a presumption
that PEAC and Mr. Ott did not act in good faith or otherwise failed to meet the
relevant standard of conduct set forth in clauses (a), (b) and (c) of the
preceding sentence.

 

4. LIMITATIONS ON INDEMNITY.

No indemnity pursuant to Section 1 or Section 3 of this Agreement or pursuant to
the Bylaw shall be made by the FHLBA:

 

  (a) to the extent it would reduce or eliminate any payments to the FHLBA or to
PEAC and Mr. Ott under any D&O Insurance;

 

  (b) to the extent of any liability for which PEAC and Mr. Ott is paid pursuant
to any D&O Insurance;

 

  (c) if a final judgment or other final adjudication by a court having
jurisdiction in the matter shall determine that such indemnity is not lawful;

 

  (d) in respect to remuneration paid to PEAC and Mr. Ott if a final judgment or
other final adjudication by a court having jurisdiction in the matter shall
determine that such remuneration was not lawful;

 

  (e) in connection with any Proceeding by or in the right of the FHLBA, except
for reasonable expenses (including attorneys’ fees) incurred in connection with
such Proceeding if it is determined that PEAC and Mr. Ott has met the relevant
standard of conduct set forth in Section 3 of this Agreement;

 

  (f) for acts or omissions that involve fraud, intentional misconduct or a
knowing violation of law by PEAC or Mr. Ott;

 

  (g) for any conduct for which PEAC or Mr. Ott is adjudged liable on the basis
that he improperly received a personal benefit; or

 

  (h) for actions by the Federal Housing Finance Board against PEAC or Mr. Ott
that result in an order, penalty or settlement adverse to PEAC or Mr. Ott.

 

5. NOTIFICATION AND DEFENSE OF CLAIM.

 

  (a) Promptly after receipt by PEAC or Mr. Ott of notice of the commencement of
any Proceeding, PEAC and Mr. Ott will, if a claim in respect thereto is to be
made against the FHLBA under this Agreement, notify the FHLBA of the
commencement thereof. Such notification shall include all documents and other
information necessary for the FHLBA to determine whether PEAC and Mr. Ott are
entitled to indemnification and reasonably available to PEAC and Mr. Ott. The
failure so to notify the FHLBA will not relieve the FHLBA from any liability
except to the extent that the FHLBA is prejudiced by such failure, nor will the
failure to so notify the FHLBA relieve the FHLBA from any liability which it may
have to PEAC or Mr. Ott otherwise than under this Agreement. With respect to any
such Proceeding as to which PEAC and Mr. Ott so notify the FHLBA:

 

  (1) the FHLBA will be entitled to participate therein at its own expense; and

 

- 10 -



--------------------------------------------------------------------------------

  (2) except as otherwise provided below, to the extent that it may wish, the
FHLBA may assume the defense thereof.

 

  (b) After notice from the FHLBA to PEAC and Mr. Ott of its election to assume
the defense thereof, the FHLBA will not be liable to PEAC or Mr. Ott under this
Agreement or otherwise for any legal or other expenses subsequently incurred by
PEAC or Mr. Ott in connection with the defense thereof other than reasonable
costs of investigation or as otherwise provided below. PEAC and Mr. Ott shall
have the right to employ counsel of its or his choosing in such Proceeding but
the fees and expenses of such counsel incurred after notice from the FHLBA of
its assumption of the defense thereof shall be at the expense of PEAC and
Mr. Ott unless (i) the employment of counsel by PEAC and Mr. Ott has been
authorized in writing by the FHLBA, (ii) the FHLBA and PEAC and Mr. Ott shall
have reasonably concluded that there may be a conflict of interest between the
FHLBA and PEAC and Mr. Ott in the conduct of the defense of such Proceeding, or
(iii) the FHLBA shall have failed or refused to employ counsel to assume the
defense of such Proceeding, in each of which cases the reasonable fees and
expenses of PEAC and Mr. Ott’s counsel shall be paid by the FHLBA.

 

  (c) The FHLBA shall not be liable to PEAC and Mr. Ott under this Agreement for
any amounts paid in settlement of any Proceeding without its prior written
consent. The FHLBA shall not settle any such Proceeding in any manner which
would impose any penalty or limitation on PEAC and Mr. Ott without PEAC and
Mr. Ott’s prior written consent. Neither the FHLBA nor PEAC and Mr. Ott will
unreasonably withhold his or its consent to any proposed settlement.

 

  (d) If the FHLBA and PEAC and Mr. Ott employ the same legal counsel in
connection with a Proceeding and there develops a conflict of interest between
the FHLBA, on the one hand, and PEAC and Mr. Ott, on the other, in the conduct
of the defense of such Proceeding, then PEAC and Mr. Ott agree to employ
different counsel (the fees and expenses of which shall be paid by the FHLBA if
such fees and expenses are otherwise payable pursuant to this Agreement) and to
take all actions reasonably necessary to allow the FHLBA to continue to employ
the counsel employed by both the FHLBA and PEAC and Mr. Ott prior to such
conflict arising.

 

6. PREPAYMENT OF EXPENSES. Unless PEAC and Mr. Ott otherwise elect, expenses
incurred in defending any Proceeding will be paid by the FHLBA in advance of the
final disposition of such Proceeding upon receipt of a written agreement from
PEAC and Mr. Ott in form and substance satisfactory to the FHLBA (i) affirming
that PEAC and Mr. Ott conducted itself and himself in good faith and PEAC and
Mr. Ott’s good faith belief that its and his conduct met the relevant standard
set forth in clauses (a), (b) and (c) of Section 3 of this Agreement, and
(ii) agreeing to repay any advances if it shall be ultimately determined that he
is not entitled to be indemnified by the FHLBA under this Agreement.

 

- 11 -



--------------------------------------------------------------------------------

7. DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION. Following notification by
PEAC and Mr. Ott to the FHLBA of the commencement of a Proceeding pursuant to
Section 5(a) of this Agreement, the determination of whether PEAC and Mr. Ott
are entitled to indemnification pursuant to this Agreement shall be made by the
following person or persons: (a) if there are two or more Disinterested
Directors (as defined below), then at the FHLBA’s option, and with notice to
PEAC and Mr. Ott of the method for determination chosen by the FHLBA, (i) by the
Board of Directors by a majority vote of all of the Disinterested Directors (a
majority of whom shall for such purpose constitute a quorum), (ii) by a majority
of the members of a committee of two or more Disinterested Directors appointed
by a vote described in the preceding clause (i), or (iii) by special legal
counsel selected in the manner described in the preceding clause (i); or (b) if
there are fewer than two Disinterested Directors, by special legal counsel
selected by the Board of Directors (in which selection directors who do not
qualify as Disinterested Directors may participate). “Disinterested Director”
means a member of the Board of Directors who both (i) is not a party to the
Proceeding giving rise to the indemnification claim and (ii) does not have a
familial, financial, professional or employment relationship with PEAC and
Mr. Ott, which relationship would, in the circumstances, reasonably be expected
to exert an influence on the judgment of such member of the Board of Directors
when voting on the decision being made.

 

8. CONTINUATION OF INDEMNITY. This Agreement shall remain in effect for so long
as PEAC is a consultant to the FHLBA and Mr. Ott is performing the usual and
customary duties of president and chief executive officer of FHLBA as directed
by the Board while the Board conducts a search to identify a permanent president
and chief executive officer, and until such permanent president and chief
executive officer is serving in such capacity (the “Services”); provided,
however, that the FHLBA may terminate this Agreement upon 90 days written notice
to PEAC and Mr. Ott at any time. All agreements and obligations of the FHLBA and
PEAC and Mr. Ott contained in this Agreement shall continue thereafter so long
as PEAC and Mr. Ott are or becomes subject to any Proceeding instituted with
regard to acts or omissions on the part of PEAC and Mr. Ott while serving as the
interim chief executive officer as provided above, or while serving at the
request of the FHLBA as a director, officer, partner, trustee, employee or agent
of another foreign or domestic corporation, partnership, joint venture, trust,
employee benefit plan or other entity or as a member of any committee or
council, if such acts or omissions occurred during the period in which this
Agreement was in effect.

 

- 12 -